DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 04/22/2022 has been entered. Claims 4-5 have been canceled. Claims 6-7 have been added. Claims 1-2 and 6-7 are still pending in this application.
          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US 20110063645) in view of Kashiwagi et al. (US 20200089443).
Regarding claim 1, Sugino teaches a printing system provided with an image forming apparatus and an information processing device (fig. 1), 
wherein the image forming apparatus comprises a first communicator that communicates with the information processing device (fig. 1), and 
a first storage that stores a setting value of a printing condition that can be achieved by an own apparatus(fig.2), and 
the information processing device comprises a second communicator that communicates with the image forming apparatus (fig. 1), an installer that installs a printer driver for controlling the image forming apparatus (204 in fig. 4: image-forming apparatus control program for handheld devices), 
a data acquirer that acquires the setting value from the image forming apparatus, when the printer driver is installed by the installer (p0048: 204 displays a setting screen on the operation display unit 20 for the purpose of setting the advanced setting),a second storage that stores the setting value acquired by the data acquirer (p0048: display setting screen, ie, setting value has to be saved to somewhere to be able to display), and a setter that sets a standard value of a printing condition for the printer driver according to the setting value stored in the second storage (p0048: generates a configuration file and stores it in the memory unit 21 in a corresponding manner with the image forming apparatus 1). 
Sugino does not explicitly disclose data acquirer that acquires the setting value from the image forming apparatus and a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value.
Kashiwagi teaches data acquirer that acquires the setting value (fig. 8: printer attribule) from the image forming apparatus;
a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value (p0087: If the MFP 110 receives a print job including a print setting of a capability not supported by itself… and the MFP 110 may modify the printing settings of the received print job to the capabilities supported by itself).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino, to include a first determinator that determines, when custom data is input, whether a custom value indicated by the custom data is a custom value that cannot be realized by the own apparatus, and a first storage that stores a setting value of a printing condition, wherein: when the first determinator determines that the custom value can be realized by the own apparatus, the custom data is stored as the setting value; and when the first determinator determines that the custom value cannot be realized by the own apparatus, substitute custom data that can be realized is stored as the setting value, in order to to reducing the load of a terminal device when the terminal device requests capability information about a plurality of image forming apparatuses to calculate a product set of pieces of capability information about the plurality of image forming apparatuses suggested by Kikuchi (p0005).

Regarding claim 2, The structural elements of apparatus claim 1 perform all of the steps of method claim 2. Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugino in view of Kashiwagi as applied to claims 1 and 2 above, and further in view of Anno et al. (US 20060238777).

Regarding claim 6, (New) Sugino in view of Kashiwagi does not teach the printing system according to the claim 1, wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected, and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus.
Anno teaches wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected (p0046: If staples in the in-line finisher run out during a printing job..), and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus (p0047: If an alternative near-line finisher exists, the image forming apparatus deletes designation of stapling by the in-line finisher from the job control information, and changes settings so as to execute only printing by the image forming apparatus. The image forming apparatus transmits, to the near-line finish and abstract: when the detection unit detects the stop of the first finisher, searches a finisher that can alternatively perform processing to be executed by the first finisher based on the ability information, and a generation unit which generates post-processing setting information for the second finisher found by the search unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugino in view of Kashiwagi, to include, wherein the image forming apparatus further comprises a second determinator that determines whether the custom value is a custom value that cannot be realized by the own apparatus when the dismounting of an optional device is detected, and the first storage stores a changed custom value that is obtained by changing the custom value to a custom value that can be realized by the own apparatus as the setting value of the printing condition when the second determinator determines that the custom value is a custom value that cannot be realized by the own apparatus, in order to provide an image forming apparatus capable of, when a finisher (post-processing apparatus) connected in line to a printing apparatus (image forming apparatus) becomes unavailable, reassigning post-processing to another finisher, and a control method therefor suggested by Anno(p0013).

Regarding claim 7, the structural elements of apparatus claim 6 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 6.
Conclusion
Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677